Citation Nr: 1103978	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for sciatica.  

5.  Entitlement to service connection for ulnar nerve disorder.  

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a groin 
disorder.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right ear 
hearing loss.  

8.  Entitlement to a disability rating in excess of 40 percent 
for a low back pain syndrome with Grade 1 L5-S1 
spondylolisthesis.  

9.  Entitlement to an initial disability rating in excess of 30 
percent for depression.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2010, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A hearing on appeal was 
also held before a decision review officer at the RO in March 
2009.  The transcripts of the hearings are in the claims folder.  

The June 2010 hearing did not list the claim for service-
connection for a cervical spine disorder as being at issue.  
However, review of the file shows the issue has been developed 
for appellate review and has been certified to the Board by the 
RO.  Moreover, it is pivotal to two claims discussed at the 
hearing.  The Veteran asserts that that he has headaches and an 
ulnar nerve disorder due to a cervical spine injury in service.  
The claimed injury was discussed during the June 2010 hearing.  
Since the claim was developed for Board consideration, certified 
to the Board by the RO, and discussed at the hearing, the 
cervical spine claim will be addressed herein.  

This decision reopens the groin and right ear hearing loss 
claims.  All issues as well as entitlement to a total disability 
rating, for compensation purposes, based on individual 
unemployability (TDIU) are addressed in the REMAND portion of the 
decision below and are REMANDED to the VARO.  


FINDINGS OF FACT

1.  In November 1982, the RO denied the veteran's claim for 
service connection for a right ear hearing loss.  He was notified 
and did not appeal.  

2.  Since November 1982, VA has received evidence not previously 
submitted to agency decisionmakers, which by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  It is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of substantiating 
the claim for service-connection for a right ear hearing loss.  

3.  In November 1982, the RO denied the veteran's claim for 
service connection for a left varicocele with a history of trauma 
to the scrotal area.  He was notified and did not appeal.  

4.  Since November 1982, VA has received evidence not previously 
submitted to agency decisionmakers, which by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  It is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of substantiating 
the claim for service-connection for a groin disorder.  


CONCLUSIONS OF LAW

1.  The November 1982 RO decision denying service-connection for 
a right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the RO's 1982 decision is new and 
material and the veteran's claim of entitlement to service 
connection for a right ear hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The November 1982 RO decision denying service-connection for 
a left varicocele with history of trauma to the scrotal area is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2010).  

4.  Evidence received since the RO's 1982 decision is new and 
material and the veteran's claim of entitlement to service 
connection for a groin disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in October 2006 for the right ear 
hearing loss claim and in January 2007 for the groin claim.  
These notices pointed out that the claims had previously been 
denied.  They notified him of the information and evidence that 
was necessary both to reopen the claim and to establish 
entitlement to the underlying benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letters explained the type 
of evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  These 
letters were provided before the adjudication of his claims in 
June 2007.  These letters, as well as a letter dated in March 
2006, provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  His VA clinical and 
examination records are in evidence.  He has also been afforded 
hearings.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2010); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

In November 1982, the RO notified the Veteran that it had denied 
service-connection for a hearing loss in the right ear and for a 
left varicocele with a history of trauma to the scrotal area.  
The Veteran did not file a timely notice of disagreement and the 
decision became final.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2010).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, whether the RO considered the issue or not, 
the first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Discussion

The Veteran completed his active service in July 1982.  VA 
obtained his service treatment records in August 1982.  These 
appear to be incomplete as there is no report of a separation 
examination.  It may take as much as a year for all of the 
service treatment records to arrive at the records center.  

The claim was denied in November 1982 on the basis that it was 
asymptomatic.  However, medical records indicate that it required 
surgery in 1989.  Thus, we have evidence, which is new since the 
1982 RO denial and which addresses the basis of that denial.  
That is, the evidence received since 1982 shows the varicocele 
was not asymptomatic but was symptomatic to such an extent that 
it required surgery.  This is new and material evidence and 
warrants reopening the groin claim.  

Turning to the right ear hearing loss, we note that what 
constitutes a hearing loss disability is defined by regulation.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

As noted above, the separation examination report is not in the 
record, but we do have a VA examination a month after service and 
the Veteran's right ear did not meet the definition of a hearing 
loss by a decibel at 1000 and 2000 Hertz.  On the authorized VA 
audiologic evaluation in August 1982, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
10
25
25
Not 
Reported
35
40
LEFT
0
0
0
Not 
Reported
15
5

In as much as the service treatment records appear to be 
incomplete, the audiometric findings immediately after service 
fail to meet the definition of a hearing loss by a single decibel 
at 1000 and 2000 Hertz, and there was no reading at 3000 Hertz, 
the Veteran's recent testimony of increased hearing loss presents 
evidence that is new and material with respect to his claim for 
service-connection for a right ear hearing loss.  

Because new and material evidence has been received, the groin 
and right ear hearing loss claims are reopened and will be 
remanded for further development and adjudication.   


ORDER

Since new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for a 
groin disorder is granted.  The appeal is allowed only to that 
extent.  

Since new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for a 
right ear hearing loss is granted.  The appeal is allowed only to 
that extent.  



REMAND

As noted above, the Veteran completed his active service in July 
1982.  VA obtained his service treatment records in August 1982.  
These appear to be incomplete as there is no report of a 
separation examination.  It may take as much as a year for all of 
the service treatment records to arrive at the records center.  
Thus, the RO should ask the records center for any additional 
service treatment records it may now have.  

In a recent report, a private psychologist stated that the 
Veteran worked for the United States Postal Service (USPS) until 
October 2009 when he took an early retirement due to physical 
problems and pain.  Other information of record indicates that 
the Veteran's health problems caused lost time and other problems 
at work.  This raises the possibility that USPS may have relevant 
medical records.  VCAA emphasizes the need for VA to obtain 
records from other Government agencies.  38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002).  Thus, on remand, the RO should 
request the Veteran's USPS medical records.  

The private psychologist's report of July 2010 lists the 
Veteran's age as 53 and subsequently reported his disability 
retirement.  This raises the possibility that there are relevant 
medical records at the Social Security Administration (SSA).  
These records should also be obtained.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992).  

In July 2009, the RO denied a TDIU.  A timely notice of 
disagreement was received in January 2010.  A statement of the 
case (SOC) is not of record.  The Court has held that where a 
claimant files a notice of disagreement and the RO has not issued 
a SOC, the issue must be remanded to the RO for a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The Veteran reports that his service-connected depression has 
worsened since his last VA examination.  He has submitted a 
private psychologist's report in support of that claim.  Under 
these circumstances, a current VA mental examination is 
warranted.  

The May 2007 VA examination concluded with a diagnosis which 
stated that the electrodiagnostic study did not show signs of 
radiculopathy.  The Veteran's representative asserts that the 
Veteran has sciatica and that it can be present without 
electrodiagnostic evidence.  Under these circumstances it is 
desirable to have a medical opinion and not simply a recitation 
of tests results.  Thus a current examination and medical opinion 
should be scheduled to determine if the Veteran has sciatica as a 
manifestation of his service-connected back disorder.  An 
examination would also clarify issues with the ulnar nerve.  

The Veteran contends that he has had tinnitus since noise 
exposure during his active service.  A current examination on 
this point should also be provided.  An examination and opinion 
for the reopened hearing loss claim should also be provided.  

A genitourinary examination is being requested to address issues 
pertaining to the reopened groin claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any additional 
service treatment records that may now be 
available from the records center.  

2.  The RO should request a complete copy 
of the Veteran's medical records from the 
USPS.  

3.  The RO should request a complete copy 
of the Veteran's medical records from the 
SSA.  

The following examinations should be 
scheduled after the above records 
development has been completed, or it 
has been determined that the records 
do not exist or that further efforts 
to obtain those records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  

4.  Veteran should be scheduled for a VA 
mental examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  Any tests or studies that 
are indicated should be done.  The 
examiner should identify all current 
mental disability manifestations 
associated with the service-connected back 
disorder and describe their extent.  The 
examiner should express an opinion as to 
how the mental disorder impacts the 
Veteran's activities.  The examiner should 
also express an opinion as to the global 
assessment of functioning.  

5.  The Veteran should be scheduled for a 
neurological examination.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
Any electrodiagnostic or other studies deemed 
necessary to respond to the following 
inquiries should be done.  

a.  Is it at least as likely as not that the 
Veteran has sciatica?  Please explain.  

b.  Is it at least as likely as not that the 
Veteran has a neurologic abnormality 
associated with his service-connected lumbar 
spine disability?  Please explain.  

c.  Is it at least as likely as not that the 
Veteran has an ulnar nerve disorder?  Please 
explain.  

d.  If the Veteran has an ulnar nerve 
disorder, is it at least as likely as not 
caused by his neck disorder?  Please explain.  

e.  Is it at least as likely as not that the 
Veteran has a chronic headache disorder?  
Please explain.  

f.  If the Veteran has a chronic headache 
disorder, is it at least as likely as not 
caused by his neck disorder?  Please explain.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

6.  The Veteran should be scheduled for a VA 
audiology examination.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.  Any 
audiological testing or other studies deemed 
necessary to respond to the following 
inquiries should be done.  

a.  Is it at least as likely as not that the 
Veteran has a right ear hearing loss?  Please 
explain.  

b.  If the Veteran has a right ear hearing 
loss, in view of the findings in August 1982 
and any findings in the service treatment 
records, is it at least as likely as not that 
the Veteran's right ear hearing loss had its 
onset during his active service?  Please 
explain.  

c.  Is it at least as likely as not that the 
Veteran has tinnitus?  Please explain.  

d.  Is it at least as likely as not that any 
tinnitus the Veteran has is due to noise 
exposure in service?  Please explain.  

7.  The Veteran should be scheduled for a VA 
genitourinary examination.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
Any tests or studies needed to respond to the 
following questions should be done.  

a.  The examiner should identify all 
residuals that are at least as likely as not 
due to trauma in service.  If there are none, 
so state.  Please explain.   

b.  The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not that the varicocele surgically 
treated after service in 1989 was 
etiologically related to the symptomatic 
varicocele noted during service in January 
1980.  Please explain.  If there is a 
relationship, please identify the current 
residuals.  

8.  Thereafter, the RO should readjudicate 
the claims in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

9.  After the above development has been 
completed, the RO should readjudicate the 
TDIU claim in light of any evidence added to 
the record.  If the claim remains denied, the 
appellant and his representative should be 
provided a SOC.  An appropriate period of 
time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


